
	
		II
		109th CONGRESS
		2d Session
		S. 2673
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Thune (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To temporarily reduce the Federal fuel tax
		  through the suspension of royalty relief for oil production and certain energy
		  production tax incentives.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Gas Price Reduction Act of
			 2006.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Temporary reduction in highway fuel tax rate
					Sec. 101. Reduction in highway fuel tax and maintenance of
				Highway Trust Fund.
					Sec. 102. Floor stock refunds.
					Sec. 103. Floor stocks tax.
					Sec. 104. Benefits of tax reduction should be passed on to
				consumers.
					TITLE II—Suspension of royalty relief
					Sec. 201. Suspension of royalty relief.
					TITLE III—Suspension of certain energy production tax
				incentives
					Sec. 301. Suspension of deduction for development
				expenditures.
					Sec. 302. Suspension of deduction for certain mining
				exploration expenditures.
					Sec. 303. Suspension of deduction for intangible drilling and
				development costs.
					Sec. 304. Suspension of credit for producing fuel from a
				nonconventional source.
				
			ITemporary reduction in highway fuel tax
			 rate
			101.Reduction in highway
			 fuel tax and maintenance of Highway Trust Fund
				(a)In
			 generalSection 4081 of the
			 Internal Revenue Code of 1986 (relating to imposition of tax on gasoline,
			 diesel fuel, and kerosene) is amended by adding at the end the following new
			 subsection:
					
						(f)Temporary
				reduction in taxes on gasoline, diesel fuel, and kerosene
							(1)In
				generalDuring the applicable
				period, each rate of tax referred to in paragraph (2) shall be reduced to zero
				cents per gallon.
							(2)Rates of
				taxThe rates of tax referred
				to in this paragraph are the rates of tax otherwise applicable under—
								(A)clause (i) and (iii) of subsection
				(a)(2)(A) (relating to gasoline, diesel fuel, and kerosene), determined without
				regard to subparagraph (B) or (C) of subsection (a)(2), and
								(B)paragraph (1) of section 4041(a) (relating
				to diesel fuel) with respect to fuel sold for use or used in a diesel-powered
				highway vehicle.
								(3)Applicable
				periodFor purposes of this
				subsection, the term applicable period means the period beginning
				after the date of the enactment of the Gas
				Price Reduction Act of 2006, and ending before October 1,
				2006.
							(4)Maintenance of
				trust fund depositsIn
				determining the amounts to be appropriated to the Highway Trust Fund under
				section 9503, an amount equal to the reduction in revenues to the Treasury by
				reason of this subsection shall be treated as taxes received in the Treasury
				under this
				section.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
				102.Floor stock
			 refunds
				(a)In
			 generalIf—
					(1)before a tax reduction date, a tax referred
			 to in section 4081(f)(2) of the Internal Revenue Code of 1986 has been imposed
			 on any liquid, and
					(2)on such date such liquid is held by a
			 dealer and has not been used and is intended for sale, there shall be credited
			 (without interest) to the person who paid such tax (hereafter in this section
			 referred to as the taxpayer), against the taxpayer’s subsequent
			 semi-monthly deposit of such tax, an amount equal to the excess of the tax paid
			 by the taxpayer over the amount of such tax which would be imposed on such
			 liquid had the taxable event occurred on the tax reduction date.
					(b)Certification
			 necessary to file claim for credit
					(1)In
			 generalIn any case where
			 liquid is held by a dealer (other than the taxpayer) on the tax reduction date,
			 no credit amount with respect to such liquid shall be allowed to the taxpayer
			 under subsection (a) unless the taxpayer files with the Secretary—
						(A)a certification that the taxpayer has given
			 a credit to such dealer with respect to such liquid against the dealer’s first
			 purchase of liquid from the taxpayer subsequent to the tax reduction date,
			 and
						(B)a certification by such dealer that such
			 dealer has given a credit to a succeeding dealer (if any) with respect to such
			 liquid against the succeeding dealer’s first purchase of liquid from such
			 dealer subsequent to the tax reduction date.
						(2)Reasonableness
			 of claims certifiedAny
			 certification made under paragraph (1) shall include an additional
			 certification that the claim for credit was reasonable based on the taxpayer’s
			 or dealer’s past business relationship with the succeeding dealer.
					(c)Exception for
			 fuel held in retail stocksNo
			 credit or refund shall be allowed under this section with respect to any liquid
			 in retail stocks held at the place where intended to be sold at retail.
				(d)DefinitionsFor purposes of this section—
					(1)the terms dealer and
			 held by a dealer have the respective meanings given to such terms
			 by section 6412 of such Code; except that the term dealer includes
			 a producer, and
					(2)the term tax reduction date
			 means the day after the date of the enactment of this Act.
					(e)Certain rules
			 to applyRules similar to the
			 rules of subsections (b) and (c) of section 6412 of such Code shall apply for
			 purposes of this section.
				103.Floor stocks
			 tax
				(a)Imposition of
			 taxIn the case of any liquid
			 on which tax would have been imposed under section 4081 of the Internal Revenue
			 Code of 1986 during the applicable period but for the amendments made by this
			 title, and which is held on the floor stocks tax date by any person, there is
			 hereby imposed a floor stocks tax in an amount equal to the tax which would be
			 imposed on such liquid had the taxable event occurred on the floor stocks tax
			 date.
				(b)Liability for
			 tax and method of payment
					(1)Liability for
			 taxA person holding a liquid
			 on the floor stocks tax date to which the tax imposed by subsection (a) applies
			 shall be liable for such tax.
					(2)Method of
			 paymentThe tax imposed by
			 subsection (a) shall be paid in such manner as the Secretary shall
			 prescribe.
					(3)Time for
			 paymentThe tax imposed by
			 subsection (a) shall be paid on or before the date which is 6 months after the
			 floor stocks tax date.
					(c)DefinitionsFor purposes of this section—
					(1)Held by a
			 personA liquid shall be
			 considered as held by a person if title thereto has passed to
			 such person (whether or not delivery to the person has been made).
					(2)Gasoline,
			 diesel fuel, and aviation fuelThe terms gasoline and
			 diesel fuel have the respective meanings given such terms by
			 sections 4083 of such Code.
					(3)Floor stocks
			 tax dateThe term floor
			 stocks tax date means October 1, 2006.
					(4)Applicable
			 periodThe term
			 applicable period has the meaning given such term by section
			 4081(f)(3) of such Code.
					(5)SecretaryThe term Secretary means the
			 Secretary of the Treasury or the Secretary’s delegate.
					(d)Exception for
			 exempt usesThe tax imposed
			 by subsection (a) shall not apply to gasoline, diesel fuel, kerosene, or
			 aviation fuel held by any person exclusively for any use to the extent a credit
			 or refund of the tax imposed by section 4081 of such Code is allowable for such
			 use.
				(e)Exception for
			 fuel held in vehicle tankNo
			 tax shall be imposed by subsection (a) on gasoline, diesel fuel, or kerosene
			 held in the tank of a motor vehicle.
				(f)Exception for
			 certain amounts of fuel
					(1)In
			 generalNo tax shall be
			 imposed by subsection (a)—
						(A)on gasoline held on the floor stocks tax
			 date by any person if the aggregate amount of gasoline held by such person on
			 such date does not exceed 4,000 gallons, and
						(B)on diesel fuel or kerosene held on such
			 date by any person if the aggregate amount of diesel fuel or kerosene held by
			 such person on such date does not exceed 2,000 gallons.
						The preceding sentence shall apply
			 only if such person submits to the Secretary (at the time and in the manner
			 required by the Secretary) such information as the Secretary shall require for
			 purposes of this subsection.(2)Exempt
			 fuelFor purposes of
			 paragraph (1), there shall not be taken into account fuel held by any person
			 which is exempt from the tax imposed by subsection (a) by reason of subsection
			 (d) or (e).
					(3)Controlled
			 groupsFor purposes of this
			 subsection—
						(A)Corporations
							(i)In
			 generalAll persons treated
			 as a controlled group shall be treated as 1 person.
							(ii)Controlled
			 groupThe term
			 controlled group has the meaning given to such term by subsection
			 (a) of section 1563 of such Code; except that for such purposes the phrase
			 more than 50 percent shall be substituted for the phrase
			 at least 80 percent each place it appears in such
			 subsection.
							(B)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of this subparagraph shall
			 apply to a group of persons under common control where 1 or more of such
			 persons is not a corporation.
						(g)Other law
			 applicableAll provisions of
			 law, including penalties, applicable with respect to the taxes imposed by
			 section 4081 of such Code shall, insofar as applicable and not inconsistent
			 with the provisions of this section, apply with respect to the floor stock
			 taxes imposed by subsection (a) to the same extent as if such taxes were
			 imposed by such section 4081.
				104.Benefits of tax
			 reduction should be passed on to consumers
				(a)Passthrough to
			 consumers
					(1)Sense of
			 CongressIt is the sense of
			 Congress that—
						(A)consumers immediately receive the benefit
			 of the reduction in taxes under this title, and
						(B)transportation motor fuels producers and
			 other dealers take such actions as necessary to reduce transportation motor
			 fuels prices to reflect such reduction, including immediate credits to customer
			 accounts representing tax refunds allowed as credits against excise tax deposit
			 payments under the floor stocks refund provisions of this title.
						(2)Study
						(A)In
			 generalThe Comptroller
			 General of the United States and the Attorney General of the United States
			 shall conduct a study of the reduction of taxes under this title to determine
			 whether there has been a passthrough of such reduction.
						(B)ReportNot later than June 30, 2006, the
			 Comptroller General of the United States and the Attorney General of the United
			 States shall report to the Committee on Finance of the Senate and the Committee
			 on Ways and Means of the House of Representatives the results of the study
			 conducted under subparagraph (A).
						IISuspension of royalty relief
			201.Suspension of
			 royalty relief
				(a)New
			 leases
					(1)RequirementThe Secretary of the Interior (referred to
			 in this title as the Secretary) shall suspend the application of
			 any provision of Federal law under which a person would otherwise be provided
			 relief from a requirement to pay a royalty for the production of oil or natural
			 gas from Federal land (including submerged land) occurring on or after the date
			 of enactment of this Act during a period in which—
						(A)for the production of oil, the average
			 price of crude oil in the United States during the 4-week period immediately
			 preceding the suspension is greater than $50.00 per barrel; and
						(B)for the production of natural gas, the
			 average wellhead price of natural gas in the United States during the 4-week
			 period immediately preceding the suspension is greater than $6.25 per 1,000
			 cubic feet.
						(2)Determination of
			 average pricesFor purposes
			 of paragraph (1), the Secretary shall determine average prices, taking into
			 consideration the most recent data reported by the Energy Information
			 Administration.
					(b)Renegotiation of
			 existing leases
					(1)RequirementThe Secretary shall, to the maximum extent
			 practicable, renegotiate each lease authorizing production of oil or natural
			 gas on Federal land (including submerged land) issued by the Secretary before
			 the date of the enactment of this Act as the Secretary determines to be
			 necessary to modify the terms of the lease to ensure that a suspension of a
			 requirement to pay royalties under the lease does not apply to production
			 described in subsection (a)(1).
					(2)Failure to
			 renegotiate and modify
						(A)In
			 generalBeginning on the date
			 that is 1 year after the date of enactment of this Act, a lessee that does not
			 renegotiate a lease described in paragraph (1) in accordance with that
			 paragraph shall not be eligible to enter into a new lease authorizing
			 production of oil or natural gas on Federal land (including submerged
			 land).
						(B)TransfersA lessee shall not be eligible to obtain by
			 sale or other transfer any lease described in paragraph (1) issued before the
			 date of enactment of this Act, unless the lessee—
							(i)renegotiates the lease; and
							(ii)enters into an agreement with the Secretary
			 to modify the terms of the lease in accordance with paragraph (1).
							IIISuspension of certain energy production tax
			 incentives
			301.Suspension of
			 deduction for development expendituresSection 616 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(f)Nonapplication
				of sectionThis section shall
				not apply with respect to any expenditure paid or incurred during the period
				beginning on the date of the enactment of this subsection and ending on the
				date on which aggregate revenues resulting from the provisions of, and
				amendments made by, sections 201 through 304 of the
				Gas Price Reduction Act of 2006
				are estimated by the Secretary to equal the aggregate appropriations made to
				the Highway Trust Fund by reason of section
				9503(f)(4).
					.
			302.Suspension of
			 deduction for certain mining exploration expendituresSection 617 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(j)Nonapplication
				of sectionThis section shall
				not apply with respect to any expenditure paid or incurred during the period
				beginning on the date of the enactment of this subsection and ending on the
				date on which aggregate revenues resulting from the provisions of, and
				amendments made by, sections 201 through 304 of the
				Gas Price Reduction Act of 2006
				are estimated by the Secretary to equal the aggregate appropriations made to
				the Highway Trust Fund by reason of section
				9503(f)(4).
					.
			303.Suspension of
			 deduction for intangible drilling and development costsSection 263(c) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new sentence: This
			 section shall not apply with respect to any costs paid or incurred during the
			 period beginning on the date of the enactment of this sentence and ending on
			 the date on which aggregate revenues resulting from the provisions of, and
			 amendments made by, sections 201 through 304 of the
			 Gas Price Reduction Act of 2006
			 are estimated by the Secretary to equal the aggregate appropriations made to
			 the Highway Trust Fund by reason of section 9503(f)(4)..
			304.Suspension of credit
			 for producing fuel from a nonconventional sourceSection 45K of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(h)Nonapplication
				of sectionThis section shall
				not apply with respect to any fuel sold during the period beginning on the date
				of the enactment of this subsection and ending on the date on which aggregate
				revenues resulting from the provisions of, and amendments made by, sections 201
				through 304 of the Gas Price Reduction Act of
				2006 are estimated by the Secretary to equal the aggregate
				appropriations made to the Highway Trust Fund by reason of section
				9503(f)(4).
					.
			
